03/09/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 21-0005


                                      PR 21-0005                        FILED
                                                                       MAR 0 9 2021
                                                                    Bowen Greenwood
IN RE THE MOTION OF ANTHONY BURCHELL                              Clerk of Supreme Court
                                                                     State of IVIonta_na
FOR ADMISSION TO THE BAR OF THE STATE                                     ORDER
OF MONTANA



      Anthony Burchell has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Burchell has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payrnent of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Anthony Burchell rnay be sworn in to the practice of law in the State of
Montana. Arrangernents for swearing in may be made by contacting the office ofthe Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this9 day of March, 2021.
      Justices




-.)